TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2019



                                       NO. 03-18-00375-CV


                              CEC Entertainment, Inc., Appellant

                                                  v.

   Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and Ken Paxton,
                  Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 1, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.